Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 6, 2016

                                       No. 04-16-00179-CR

                                         Jason TURNER,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR9801
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER

      After this court granted appellant a thirty-day extension of time to file his brief, the brief
was due October 10, 2016. Appellant has now filed a second motion for extension of time
asking for another thirty days in which to file the brief. After review, we GRANT appellant’s
motion and ORDER appellant to file his brief on or before November 9, 2016.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court